DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This First action is in response to the Applicant’s request for continued examination received on 5/11/2021, in response to the Final Rejection mailed on 3/12/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and  9-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 18 recites “pre-irradiating using a laser or an electron beam or a chemical reaction” and this is vague and indefinite as it is unclear how one can pre-irradiate using a chemical reaction. Applicant is urged to clarify this whether laser beam is required part of the claim. The dependent claims 2-3,5 and 9-15, which depends upon claim 1, are also rejected for the same reason as discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 5, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Paternoster et al (WO 2014/012764 A10, with publication date of Jan. 23, 2014, the Examiner uses equivalent translation provided by US 2015/0202826 A1) in view of either one of Gray et al (US 2017/0173883 A1 or  Monsheimer et al (US 2004/0137228 A12).
Paternoster et al teach a method of manufacturing 3D object via selective solidification of a building material by layer-by-layer application (see abstract; [0007] states layer-by-layer solidification, also see [0010]-[0037]; Figs 1-5), comprising the steps of:
applying a layer of building material within the build area by a re-coater moving in a recoating direction across the build area (specifically Figures. 4-5 item 12a re-coater; [0031]) ; selectively solidifying the applied layer of the building material at points corresponding to a cross-section of the object to be manufactured by a solidification device  ([0036] recites selectively solidifying by supply energy, also see [0024] –[0035] states cross sectional area is the object is solidified); and repeating the steps of applying and repeating the steps of applying and solidifying until 3D object is formed ([0024]-[0035]); wherein the compaction device (Fig 4-5 item 12b) moves behind a recoated unit of the re-coater in the recoating direction across the build area (Figs 4-5 item 12b act as compaction behind the re-coater 12a in addition to recoating; [0032] states blades for 12b) and a local action (pre-heating via 18a,18; also [0020]; [0031]) confined to a region between the recoating unit moving across the build area and the compaction device moving behind the recoating unit across the build area is performed on the applied of the building material (see [0031]-[0035]; Figs 4-5, item 12b).
Paternoster et al further teach [as per claims 2] wherein applying the layer of the building material by the re-coater includes drawing out the applied building material to a layer according to predetermined criteria concerning an area extent and/or thickness and/or surface property and/or density of the layer (see Fig. 1 item 20 controller which 
It is noted that as discussed above Paternoster et al. teach powder is pre-heated by a radiation heating between the application and the solidification ([0002], [0020]), however, Paternoster et al. fail to explicitly teach source of pre-heating via laser or electron beam. In the same field of endeavor, Gray et al teach laser beam (14) may be synchronized for selectively pre-heating and sintering the powder based build material (30)  in a layer by layer manner (see [0041]). 
 It would have been within the level of one ordinary skill in the art to modify process of forming 3D object as taught by Paternoster et al. with including radiation sources such as laser as exemplified by Gray et al. for both sintering and preheating, for efficiently forming the 3D object.
The examiner notes that claim 1 further uses the term “and/or” and in such case, not all the claim 1 elements including: (i) charging the layer with fluid at least surface-actively interacting with at least one constituent of the build material, or (ii) partially removing at least one constituent of the building material layer, or (iii) introducing absorbing and/or inhibiting agent into the building material, are not required, and therefore, similarly rejected. It is noted that Paternoster et al teach all the limitations to the claim invention as discussed above, however, fails to teach the above recitation pertaining to applying or introducing an absorbing agent…as claimed.
In the same field of endeavor, pertaining to forming 3D object, Monsheimer et al teach a process for producing 3D object comprising applying or introducing an absorbing agent, and/or inhibiting agent into the building material layer; such that the absorbing 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the process of forming 3D object as taught by Paternoster et al. with irradiating with laser, as taught by Gray, and/or with further including inhibiting agent based on the material type, as taught by Monsheimer et al., for the benefit of producing 3D objects with having desired final properties.
For claims 10 -11, see claim 1 above, and furthermore, Paternoster et al teach a control device for manufacturing device for generatively manufacturing a 3D object by a layer-by-layer application and selective solidification of a building material (see [0021], Fig 1), wherein the manufacturing device comprises: 
recoater (Fig 4-5 item 12a) movable in a recoating direction across a build area for applying a layer of the build material within the build area and a solidification device for selectively solidifying the applied layer at points corresponding to a cross-section of the object to be manufactured (Fig 4-5 item 18a); wherein the control unit is configured to control the manufacturing device such that it repeats the steps of applying and selectively solidifying until the object is completed ([0021]-[0026]; Figs 1-5), lets a compaction device  (12b) further contained in the manufacturing device move behind a recoating unit of the recoater (12a) in the recoating direction across the build area and performs a local action confined to a region between the recoating unit moving across the build area and or the 
As for claims 12-15, Paternoster et al further teach solidification device is an irradiation device configured to emit a radiation suitable for solidifying the building material (see [0020]-[0021] states radiation heating, also see [0026], [0028]); wherein the compaction device comprises a blade or roller suitable for compacting the applied layer of the building material ([0032] states blades for 12b); a radiation heater arranged between the recoating unit and the compaction device for locally heating (Fig 4-5, item 18a is between 12a, and 12b).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paternoster et al (WO 2014/012764 A10, with publication date of Jan. 23, 2014, the Examiner uses equivalent translation provided by US 2015/0202826 A1) in view of either one of Gray et al (US 2017/0173883 A1), or  Monsheimer et al (US 2004/0137228 A12)  and in further view of Ng et al (US 10,668,533 B2).
Claim 9  is similar to claim 1 applied above, except, it further claims  a computer program loadable into a programmable control unit having a program code means in order to perform all steps of method according to claim 1 when the computer program is executed in the control unit . It is unclear whether Paternoster et al. use a software or a file directly on the computer that is preloaded. 
In the same field of endeavor, Ng et al teaches using digital electronic circuitry or computer software, firmware, or hardware, including structural means …or one or more computer program products for execution by or to control operation, data processing 
It would have been obvious to use a computer program (hardware/software) (with specific program code), as suggested by Ng, for the process control of 3D printing of Paternoster et al, for implementing a specific type of process directly on a site for forming 3D product (with desired instruction). 
Claims 16-19 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Paternoster et al (WO 2014/012764 A10, with publication date of Jan. 23, 2014, the Examiner uses equivalent translation provided by US 2015/0202826 A1) in view of McMurtry et al (US 2016/0136730 A1).
For claims 16-25, Paternoster et al., similar to claims above, teach a method for manufacturing a 3D object, the method comprising the steps of: 
applying a layer of the building material within a build area using a re-coater moving in a recoating direction across the build area (see Figs 4-5 item 12a recoater; [0031]); selectively solidifying the applied layer of the building material at points corresponding to a cross section of the object to be manufactured by means of an irradiation device comprising at least one laser ([0036],[0024]-[0033]), repeating the steps of applying and solidifying until the three-dimensional object is completed; and performing a local action confined to a region between the recoating unit moving across the build area and the irradiation device moving behind the recoating unit across the build area on the applied layer of the building material, wherein the locally confined action on the applied layer of the building material comprises a local heating and/or pre-heating [via radiation] (pre-heating via 18a, 18; see also [0020],[0031]).
 et al further teach wherein applying the layer of the building material by the re-coater includes drawing out the applied building material to a layer according to predetermined criteria concerning an area extent and/or thickness and/or surface property and/or density of the layer (see Fig. 1 item 20 controller which includes software to slice object based on original image, layer by layer process, [0021]- [0026], [0036])
However, Paternoster et al.  fail to teach the irradiation device moving in the recoating direction across the build area; and including a control unit as claimed.
In the same field of endeavor, pertaining to shaping via additive manufacturing, McMurtry et al. teach laser movable with the optical unit; and a control unit to control the movement and the process. It would have been obvious to modify the shaping process as taught by Paternoster et al with having laser movable with the optical unit, as taught by McMurtry et al, for the benefit of efficiently sintering the powder material within the build chamber ([0024] and onward). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, and 9-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ederer et al (US 2004/0170765 A1) teaches 3D printing using recoater for depositing material and compacting. Ederer et al (US 8,096,262 B2) teaches recoating and compacting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/           Primary Examiner, Art Unit 1743